Citation Nr: 0915545	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-38 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a burial allowance.

2.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to October 
1973.  The Veteran also had subsequent periods of service in 
a reserve component.  He died in August 2003.  The appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  
In September 2008, the Board remanded the appeal.  In 
November 2008, the claimant testified at a hearing before the 
undersigned.

The claim for death pension benefits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The competent and credible evidence of record shows that the 
appellant first filed her claim for a burial allowance more 
then two years after the permanent burial of the Veteran.




CONCLUSION OF LAW

The criteria for a burial allowance have not been met.  38 
U.S.C.A. §§ 2302, 2304 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.1600, 3.1601 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and the representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim as well as an obligation 
to assist in obtaining relevant evidence and in some 
instances obtaining a medical opinion.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, however, it is the law, and not the evidence, 
that is dispositive.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the law, and not 
the underlying facts or development of the facts, is 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable 
where law, and not factual evidence, is dispositive).  
Accordingly, as the VCAA is not for application in this case, 
the Board finds that no further action is necessary.



II.  The Claim

The appellant is seeking a burial allowance in connection 
with the Veteran's death.  Specifically, while the appellant 
conceded at her November 2008 hearing that she did not file a 
claim for these benefits within the first two years after the 
Veteran's death, she thought that someone acting on her 
behalf (i.e., such as the funeral director) had filed the 
claim for her.  She alternatively argues that someone at VA 
should have told her when she called to report the Veteran's 
death in September 2003 of the time limit to file her claim, 
and had she known of this time limit she would have filed her 
claim sooner.

Burial allowances are payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If the veteran's death 
is not service-connected and the claim for reimbursement or 
direct payment of burial and funeral expenses is made under 
38 C.F.R. § 3.1600(b), a completed application for 
reimbursement or direct payment of burial and funeral 
expenses must be received by VA within two (2) years after 
the permanent burial or cremation of the body.  
38 U.S.C.A. § 2304; 38 C.F.R. §§ 3.1600(b), 3.1601(a).

With the above criteria in mind, the Board notes that the 
facts of this appeal are not in dispute.  Specifically, the 
death certificate confirms that the Veteran died in August 
2003 as a result of injuries in a motor vehicle accident and 
was buried that same month at Zena Cemetery.  Thereafter, in 
April 2007, the RO received the Appellant's claim for a 
burial allowance.  While a review of the record on appeal 
reveals a September 2003 VA Form 119, Report of Contact which 
memorializes a phone call from the appellant to notify VA of 
the Veteran's death in August 2003, the Board finds that 
nothing in this document can be interpreted as an earlier 
claim for a burial allowance.  See Brannon v. West, 12 Vet. 
App. 32 (1998) [while the VA must interpret a claimant's 
submissions broadly, it is not required to conjure up issues 
that were not raised by the claimant].   Therefore, the Board 
finds that the appellant's April 2007 claim for a burial 
allowance, which was received more then two years after the 
permanent burial of the Veteran, was untimely.  38 U.S.C.A. § 
2304; 38 C.F.R. §§ 3.1600(b), 3.1601(a).

With respect to the appellant's contentions that she was 
unaware of the fact that she only had two years to file her 
claim and had she known she would have filed earlier, the 
Board finds this explanation is without merit as ignorance of 
the law is no excuse.  Bryan v. West, 13 Vet. App. 482, 486-
87 (2000).  The Supreme Court of the United States has held 
that everyone dealing with the government is charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 
384, 68 S.Ct. 1, 92 L.Ed. 10 (1947).  Thus, regulations are 
binding on all who seek to come within their sphere, 
"regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  Id., at 385, 68 S.Ct. 1.

Similarly, while the appellant testified that she thought 
that perhaps the funeral director or someone else acting on 
her behalf may have filed a timely claim, as detailed above 
no such claim appears in the record and in the absence of 
such a claim her appeal must likewise be denied.  See 
Brannon; supra; 38 U.S.C.A. § 2304; 38 C.F.R. §§ 3.1600(b), 
3.1601(a).

As for the appellant's argument that someone at the RO should 
have sent her the forms required to file a timely claim when 
she talked to them in September 2003, the Board notes that 
the "presumption of regularity" under which it is presumed 
that government officials have properly discharged their 
official duties requires clear evidence to the contrary.  
Courts have applied the presumption to VA, and held that 
there is a presumption that the Secretary discharged his 
official duties by properly handling claims submitted by 
claimants.  The presumption of regularity is not absolute; it 
may be rebutted by the submission of "clear evidence to the 
contrary."  Miley v. Principi, 366 F.3d 1343 (Fed. Cir. 
2004); Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. 
App. 62, 64 (1992).

In this case, the presumption of regularity requires the 
Board to presume that the RO properly handled the appellant's 
September 2003 phone call because the appellant's bare boned 
accusations to the contrary are legally insufficient to rebut 
the presumption. 

Moreover, while the appellant asks for an exception to be 
granted to allow her to receive a burial allowance, the 
appellant has not shown, nor is the Board aware, of any basis 
to exempt her from application of these regulations.  

To some extent, the appellant appears to be raising an 
argument couched in equity, in that it is unfair to deny her 
entitlement to burial benefits when she is qualified for such 
merely because she was tardy in applying.  However, the Board 
is bound by the law and is without authority to grant 
benefits on an equitable basis. 
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided 
this case based on its application of this law to the 
pertinent facts.

Therefore, since the appellant first filed her claim for a 
burial allowance more then two years after the Veteran's 
permanent burial, the Board finds that there is no lawful 
basis for VA to grant her claim - the Board is bound by the 
governing laws and regulations.  38 U.S.C.A. §§ 2302, 2304; 
38 C.F.R. §§ 3.1600, 3.1601.  Therefore, the claim must be 
denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Where the law, rather than the 
facts, is dispositive, the benefit of the doubt provisions as 
set forth in 38 U.S.C.A. § 5107(b) (West 2002) are not for 
application.




ORDER

Entitlement to a burial allowance is denied.



REMAND

As to the claim for death pension benefits, in the claimant's 
June 2007 statement she expressed disagreement with the May 
2007 decision which denied her claim.  No further action was 
taken by the RO.  Hence, this issue must be remanded to the 
RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, this issue is REMANDED to the RO/AMC for the 
following:

The RO/AMC should issue a 
statement of the case with respect 
to the claim for death pension 
benefits.  In connection 
therewith, the appellant and her 
representative should be provided 
with appropriate notice of her 
appellate rights.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


